Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the preliminary amendment filed on 04/28/2020.
Quayle Action
This application is in condition for allowance except for the following formal matters: 
Drawings
The drawings are objected to because of the following informalities.Regarding Fig. 5, the unlabeled rectangular boxes, i.e. 100 – 104, shown in the drawings should be provided with descriptive text labels.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.
Appropriate correction is required.

Claim Objections
Claims 1-15 are objected to because of the following informalities:  	Regarding Claim 1, in line 3, “the ground” should read as “ground”;in line 4, “the converter” should read as “the resonant power converter”;in line 7, “the converter” should read as “the resonant power converter”;in line 9-10, “the fundamental component” should read as “a fundamental component”;in line 11, “it” should read as “the fundamental component”;in line 13, “the converter” should read as “the resonant power converter”;in line 15, “the amplitude” should read as “an amplitude”.	Regarding Claims 2-11, in line 1, “The converter” should read as “The resonant power converter”.	Regarding Claim 2, in line 4, “the DC component” should read as “a DC component”;in line 5, “the divider bridge” should read as “the capacitive divider bridge”.	Regarding Claim 6, in line 2, “an output port of the converted voltage” should read as “an output port”.	Regarding Claim 7, in line 1, “claim 1” should read as “claim 6” as “the second series resonant circuit” is claimed in claim 6.	Regarding Claim 8, in line 5, “the terminals” should read as “terminals”.	Regarding Claim 9, in line 4, “the transistor” should read as “the power switch”;in line 5, “the terminals” should read as “terminals”.	Regarding Claim 10, in line 3, “the divider bridge” should read as “the capacitive divider Claim 12, in line 2, “switching frequency fo” should read as “switching frequency (fo)” to be consistent with the claims.	Regarding Claim 13, in line 4, “the ground” should read as “ground”;in line 4, “the converter” should read as “the resonant power converter”;in line 7, “the following steps:” should read as “steps:”;in line 9, “the fundamental component” should read as “a fundamental component”;in line 15, “the amplitude” should read as “an amplitude”.	Regarding Claims 14-15, in line 1, “The method” should read as “The power conversion method”.	Regarding Claim 15, in line 2, “the DC component” should read as “a DC component”.	Appropriate correction is required.

Allowable Subject Matter
Claims 1-15 would be allowable if rewritten to overcome the claim objections made above.	Regarding Claim 1, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…wherein the converter furthermore comprises a first resonant network connected between the first electrode of the power switch and ground, the first resonant network being configured so as to extract the fundamental component of a voltage between the first electrode and the second electrode of the power switch and to phase-shift it by a phase shift angle such that said fundamental component and the voltage between the first electrode and the second electrode are in phase opposition and thus generate a sinusoidal drive signal, the converter also comprising a capacitive divider bridge connected between the first resonant network  and the control electrode of the power switch  in order to limit the amplitude of the sinusoidal drive signal for the control electrode of the power switch.”.	Regarding Claim 13, none of the cited prior art alone or in combination disclose or teach the claimed inventions in which “…wherein the method comprises the following steps:  extraction, by a first resonant network connected between the first electrode of the power switch and ground, of the fundamental component of a voltage between the first electrode and the second electrode of the power switch, phase-shifting the fundamental component by a phase shift angle such that said fundamental component and the voltage between the first electrode and the second electrode are in phase opposition, said phase-shifted fundamental component forming a sinusoidal drive signal, reducing  the amplitude of the sinusoidal drive signal for the control electrode of the power switch.”.	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 		US Patent Application Publication US 2007/0171680 A1 discloses a RF DC-DC resonant converter.	US Patent Application Publication US 2007/0064457 A1 discloses a RF DC-DC resonant converter.	US Patent Application Publication US 2015/0303806 A1 discloses a self-oscillating resonant converter.	US Patent 4,685,041 discloses resonant rectifier circuit. 	US Patent Application Publication US 2018/0145608 A1 discloses a DC-DC resonant converter.	US Patent Application Publication US 2016/0241128 A1 discloses a resonant inverter.
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JYE-JUNE LEE whose telephone number is (571)270-7726.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 



/JYE-JUNE LEE/Examiner, Art Unit 2838                         


/KYLE J MOODY/Primary Examiner, Art Unit 2838